[DECHERT LLP Letterhead] March 10, 2015 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re:Tekla World Healthcare Fund Ladies and Gentlemen: On behalf of Tekla World Healthcare Fund (the “Registrant”), a closed-end management investment company, electronically transmitted for filing is the Registrant’s Registration Statement on Form N-2 under the Investment Company Act of 1940, as amended, and Securities Act of 1933, as amended, with exhibits.The Registrant is filing a Notice of Registration on Form N-8A concurrently with this filing.Registration fees in the amount of $116.20 have been submitted in connection with this filing. Please direct any questions concerning the filing to the undersigned at 617-728-7139. Very truly yours, /s/ Leah Cry Leah Cry
